UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-8036 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1210010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yeso Noþ As of July 31, 2011, there were 33,672,936 shares of the Registrant’s common stock outstanding. Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Income for the Three and Six Month Periods ended June 30, 2011 and 2010 3 Condensed Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 4 Condensed Consolidated Statement of Equity for the Six Months ended June 30, 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 29 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 30 ITEM 1A. RISK FACTORS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 6. EXHIBITS 30 SIGNATURE 31 INDEX TO EXHIBITS F-1 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods and services sold Gross profit Research and development Selling, general and administrative expenses Restructuring and other items (Note 2) Operating profit Interest expense Interest income ) Income before income taxes Income tax expense Equity in net income of affiliated companies Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends declared per share $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) June 30, December 31, ASSETS Current assets: Cash, including cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment Less accumulated depreciation and amortization Property, plant and equipment, net Investments in affiliated companies Goodwill Deferred income taxes Intangible assets, net Other noncurrent assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities: Notes payable and other current debt $ $ Accounts payable Pension and other postretirement benefits Accrued salaries, wages and benefits Income taxes payable Taxes other than income Other current liabilities Total current liabilities Long-term debt Deferred income taxes Pension and other postretirement benefits Other long-term liabilities Total Liabilities Commitments and contingencies (Note 13) Total Equity Total Liabilities and Equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENT OF EQUITY (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Common Shares Issued Common Stock Capital in Excess of Par Value Number of Treasury Shares Treasury Stock Retained earnings Accumulated other comprehensive loss Total Balance, December 31, 2010 $ $ ) $ ) $ $ ) $ Net income Stock-based compensation Shares issued under stock plans ) Shares repurchased for employee tax withholdings ) ) ) Excess tax benefit from employee stock plans Dividends declared ) ) Other comprehensive income, net of tax Balance, June 30, 2011 $ $ ) $ ) $ $ ) $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Depreciation Amortization Other non-cash items, net Changes in assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisition of business, net of cash acquired - ) Acquisition of patents and other long-term assets ) - Purchases of investments, net ) ) Other, net Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving credit agreements, net Repayment of former credit facility - ) Debt issuance costs ) ) Changes in other debt ) ) Dividend payments ) ) Excess tax benefit from employee stock plans Shares repurchased for employee tax withholdings ) ) Issuance of common stock from treasury Net cash used in financing activities ) ) Effect of exchange rates on cash ) Net increase (decrease) in cash and cash equivalents ) Cash, including cash equivalents at beginning of period Cash, including cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Summary of Significant Accounting Policies Basis of Presentation: The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and Securities and Exchange Commission (“SEC”) regulations. The year-end condensed consolidated balance sheet data was derived from audited financial statements. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted. In the opinion of management, these financial statements include all adjustments which are of a normal recurring nature, necessary for a fair statement of the financial position, results of operations, cash flows and the change in equity for the periods presented. The condensed consolidated financial statements for the three and six month periods ended June 30, 2011 should be read in conjunction with the consolidated financial statements and notes thereto of West Pharmaceutical Services, Inc. (which may be referred to as “West”, “the Company”, “we”, “us” or “our”), appearing in our Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Annual Report”). The results of operations for any interim period are not necessarily indicative of results for the full year. Note 2:Restructuring and Other Items Restructuring and other items consisted of: Three Months Ended Six Months Ended June 30, June 30, ($ in millions) Restructuring and related charges: Severance and post-employment benefits $ $
